Citation Nr: 0406365	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  99-20 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation greater than 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to June 
1975, with two years' previous active service.  The veteran's 
service personnel records reflect that he was awarded the 
Purple Heart Medal, the Combat Infantryman Badge, and a 
Bronze Star Medal with "V".

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

This case has twice been before the Board.  In February 2001, 
the Board remanded the claim for further development in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The Board then further requested the RO conduct a 
social and industrial survey and, following this, a VA 
examination by a licensed psychiatrist, which was to include 
review and commentary concerning the social and industrial 
survey.  In June 2003, the Board remanded the claim for 
compliance with the February 2001 remand, under Stegall v. 
West, 11 Vet. App. 268 (1998).  The case is now again before 
the Board for appellate review.

In the June 1999 rating decision, the RO granted service 
connection for PTSD, assigning a 30 percent evaluation.  The 
veteran perfected his appeal as to the rating assigned this 
disability.  Subsequently, in February 2000, the RO granted a 
higher evaluation of 50 percent for PTSD.  As this increased 
rating does not constitute a full grant of all benefits 
possible for the veteran's PTSD, and as the veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for PTSD is still pending.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In addition, as noted above, the veteran appealed the rating 
initially assigned his service-connected PTSD.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
unlike in claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time may be assigned 
based on the facts found following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Hence, the Board will consider the proper evaluation 
to be assigned for the veteran's service-connected PTSD from 
the time period beginning with the grant of original service 
connection, pursuant to the Court's holding in Fenderson.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

2.  The veteran's service-connected PTSD is manifested by 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 100 
percent for PTSD have been satisfied.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.14, 4.21, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of entitlement 
to an evaluation in excess of 50 percent for PTSD.  VA has 
complied with the notice and duty to assist provisions of the 
VCAA, and the veteran was advised by VA of the information 
required to substantiate his claim.  In this regard, the 
Board notes that collectively, the February 2001 remand and 
subsequent April 2001 and July 2003 VCAA letters, various 
rating decisions, and statement of the case and supplement 
statements of the case, including that dated in September 
2002 and October 2003 provided the veteran with information 
regarding the evidence needed to substantiate his claim-in  
particular, what was required to meet the criteria for a 
higher evaluation for his service-connected PTSD-and 
informed him of what VA had done and would do to obtain 
evidence for his claim.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  To warrant a higher evaluation for his 
PTSD, the veteran needed to show that his PTSD rendered him 
occupationally and socially impaired with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood; or that it rendered him totally 
occupationally and socially impaired.  Additionally, in the 
April 2001 and July 2003 VCAA letters, and the September 2002 
statement of the case, the veteran was given specific 
information with respect to the changes in the law pursuant 
to the VCAA, as well as to the new VA duties to assist under 
the VCAA.  The veteran was also given the opportunity to 
identify additional relevant evidence that might substantiate 
his claim.  The veteran and his representative have provided 
additional argument and comment.  In addition, the veteran 
has submitted several statements and evidence, including 
treatment records and statements from his vocational 
rehabilitation counselor, as well as his treating VA 
psychiatric counselor, Hollis W. Hackman, Ph.D., Supervisor, 
MHR.  In addition, the veteran was provided a VA examination 
for his PTSD in October 2003, by a licensed psychiatrist, who 
considered the results of the June 2001 social and industrial 
survey, in accordance with the previous Board remands-thus 
meeting the requirements under Stegall, supra.  The Board is 
not aware of the existence of additional relevant evidence in 
connection with the claim on appeal.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to substantiate 
his claim for a higher initial evaluation for his PTSD.  The 
RO has also obtained and fully developed all relevant 
evidence necessary for an equitable disposition.

The Board notes, however, that evidence was submitted and 
received by the RO in November 2003.  This evidence has not 
been reviewed by the RO, nor has the veteran submitted a 
waiver of review by the agency of original jurisdiction, as 
required by the regulations.  See Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003).

Nonetheless, in light of the fact the Board is granting the 
benefit sought on appeal, the Board finds there is no need to 
remand for a supplement statement of the case in this 
instance.  The Board thus further finds there has been no 
prejudice to the veteran in this case that would warrant 
further notice or development, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Increased Evaluation for PTSD

As noted above, the veteran seeks a higher initial evaluation 
for his service-connected PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the appeal stems from the original grant of 
service connection, the Board will consider whether separate, 
or "staged," ratings may be assigned for separate periods 
of time based on the facts found following the initial grant 
of service connection, as per Fenderson, supra.

The Rating Schedule directs that in evaluating the severity 
of mental disorders under the diagnostic criteria 
consideration should be given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. §§ 4.126 (2003).

In the present case, the RO granted service connection for 
PTSD in a June 1999 rating decision based on the evidence 
then of record, which included service medical records and 
separation documents, VA treatment records, and a VA 
examination report dated in March 1999.

Service medical records and separation documents show that 
the veteran served on active duty in South Vietnam as a light 
weapons infantryman, military occupational specialty 11B4H.  
He was wounded when a booby trap exploded, and received 
multiple shrapnel fragment wounds to the abdomen, left arm, 
face, right hand, right leg, left thigh, and left foot.  He 
is service connected for the residuals.  He received the 
Purple Heart, Combat Infantryman Badge, and a Bronze Star 
Medal with "V"-among other awards and decorations.  

VA treatment records and the March 1999 VA examination 
reflect that the veteran had been diagnosed with PTSD.

Treatment records show he was recently referred for PTSD 
intake.  He reported recurrent nightmares, intrusive 
recollections, avoidance of symbolic stimuli, hypervigilance, 
exaggerated startle response, and sleep disturbance.  The 
physician, Dr. Hackman, noted that despite the severity of 
his symptoms the veteran had maintained a 21-year marriage 
and had worked fairly consistently as a musician.  He was 
then working part time and trying to go to school.

The examination report reflects a diagnosis of PTSD, severe, 
and a global assessment of functioning (GAF) at 75.  The 
veteran reported no mental health treatment prior to February 
1999, when he began treatment at the VA Medical Center (MC) 
and to counsel through the Veterans Center.  He reported 
difficulty sleeping, nightmares occurring two to three times 
a week, hypervigilance, recurrent intrusive thoughts of his 
experiences in Vietnam, survivor guilt, irritability, and 
moodiness.  He noted that he was unable to sleep in the same 
bed with anyone until about five years ago, because of his 
violent behavior while sleeping.  He sleeps with a gun at the 
side of his bed.  He reported drinking only socially, 
drinking a bottle of wine every other month.

In terms of his occupational history, the veteran reported he 
had worked as a musician for some time, but is currently on 
work-study through university, and is taking 16 credit hours 
in social work.  He had 60 credit hours completed toward his 
degree, and his goal was to complete his Master's.  But he 
noted that it is a struggle.  He stated he continues to play 
music on the weekends.  Socially, the veteran reported he is 
once divorced and has been married for 21 years to the same 
woman.  He had a fairly good relationship with his son and 
daughter from the first marriage, but maintains few other 
social contacts.  He stated he just does not get close to 
other people.

The physician found the veteran to be oriented to person, 
place, and time.  The veteran expressed no suicidal or 
homicidal ideations, and there was no evidence of 
hallucinations or delusions.  The veteran presented as fairly 
intelligent, soft-spoken, and having gone to great lengths to 
cope with his PTSD, at some internal cost and costs with 
respect to his relationships.  The physician observed the 
veteran to exhibit consistent, severe signs of PTSD, and that 
he vacillates between a low self-esteem and a sense of 
powerlessness, and a sense of wanting to provide something 
positive to counter his guilt for his experiences in Vietnam.  
The examiner opined

[The veteran] has clears signs and 
symptoms of rather severe post-traumatic 
stress disorder; however, he has managed 
to structure his life in such a way that 
the overall impact of these symptoms has 
not been as visibly apparent in his 
social interactions.

***

While he has overall been able to cope 
fairly effectively with his symptoms, it 
is only because he has managed to 
structure his day to day life in such a 
way that he is less likely to encounter 
situations where he will trigger his 
symptoms.

The RO assigned a 30 percent evaluation, effective in January 
1999.  The veteran submitted a notice of disagreement as to 
the evaluation assigned, and testified before a local hearing 
officer appearing at the RO in October 1999.  At his hearing, 
the veteran stated he had no job other than his music until 
recently, when he took a part-time office job working with 
veterans, as part of a work-study program at school.  He 
experienced problems with his memory, worsened nightmares, 
and anxiety attacks to a far greater intensity than before, 
and unexplained fear.  Problems with concentration adversely 
affected his ability to focus, and his nightmares-increased 
to three to five days, and sometimes for continuous weeks-
made sleep difficult.  As a result, he was not doing as well 
in school as he wanted.  However, he expressed his desire to 
continue school and to someday work with combat veterans, 
like himself.

Records from the Veterans Center were received, dated in 
August 1999, and show regular attendance with the Combat 
Veterans Support Group weekly, as well as individual 
counseling sessions and treatment with prescribed medications 
for depression and sleep.  The counselor, Leon Chamberlain, 
M.S.W., L.C.S.W., gave the following assessment:

[The veteran's] employment has brought to 
surface several issues.  His work study 
program ... is located at the National 
Guard Armory ...  The presence of uniformed 
personnel has created an increase in his 
PTSD symptoms.  With the increase in 
symptoms, he has experienced greater 
fears of not succeeding, to the point of 
questioning his ability to complete his 
education or to hold any type of 
employment.  It is my belief that [the 
veteran] is capable of developing skills 
to cope with his PTSD, but I do not see 
this as a quick fix process.

His lack of self confidence and the 
effects of PTSD, will make his progress 
slow, but not impossible.  Without 
consistent, reliable support, it will be 
extremely difficult, if not impossible 
for him to develop strengths and skills 
to be successful in relationships and 
meaningful, productive employment.

VA treatment records dated from February to August 1999 were 
also received and reflect participation in group therapy.  He 
reported increased occurrences of nightmares almost every 
night, and intrusive recollections as frequent, and 
difficulty controlling his anger.

Based on the above evidence, the RO increased the evaluation 
to 50 percent, and established an effective date of February 
22, 1999, which is the date the veteran's claim for service 
connection was received by the RO.  This evaluation has been 
confirmed and continued to the present.

Under the rating criteria, the veteran's service-connected 
PTSD is evaluated pursuant to a general rating formula for 
mental disorders under 38 C.F.R. Part 4 that is as follows:

A 50 percent rating shall be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A higher, 70 percent, rating shall be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating shall be assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. Part 4, Diagnostic Code 9411 (2003).

The GAF rating is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).  A GAF score of 31 
to 40 is illustrative of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; a child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 51 to 60 reflects moderate 
symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but the individual generally functions pretty 
well, and has some meaningful relationships.  A GAF score of 
71 to 80 shows that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).

In his substantive appeal and testimony, the veteran noted 
that the examiner who conducted the March 1999 VA examination 
was not a clinical psychologist.  Accordingly, in February 
2001, the Board remanded for an examination by a licensed 
psychiatrist, as well as a social and industrial survey.  The 
social and industrial survey was completed in June 2001, but 
the June 2001 VA examination was conducted absent a review of 
it.  In addition, the examiner was not apparently a licensed 
psychiatrist.  Hence, the Board remanded the claim again, in 
June 2003, for compliance with the original remand.

The record now contains VA examination reports dated in June 
2001 and October 2003-the latter by a licensed 
psychiatrist-and a social and industrial survey dated in 
June 2001.  

The social and industrial survey reflects a vocational 
history of 21 years in the music field.  The veteran reported 
difficulty with functioning and memory in an office 
environment, although he stated he could deal with others one 
on one.  He reported drinking every other day to help him 
sleep.  The veteran reported he was working with vocational 
rehabilitation to attend school.  The examiner noted that the 
veteran is trying hard to succeed as a student.  By his 
history, the examiner observed, the veteran is not gainfully 
employed but is not unmotivated to work and still, in fact, 
works part-time using his musical ability.  The examiner 
reported that the veteran seems to be progressing with his 
studies, but is also distancing himself from some peers and 
teachers.  The examiner encouraged him to try to extend 
himself in his flexibility to deal with others.

The June 2001 VA examination report reflects a diagnosis of 
PTSD and recurrent depression, in moderate remission with 
medication and therapy, secondary to PTSD.  The physician 
assigned a GAF of 58.  The veteran reported continuing 
treatment with VA and at the Veterans Center, and treatment 
with prescribed medication.  Additional or increased symptoms 
were reported as increased anger and angry outbursts, very 
erratic sleep, routine upsetting nightmares, and constant 
preoccupation with images and thoughts about Vietnam.  He 
stated he spends much of his time alone and does not interact 
with his wife's friends.

Concerning his occupational history, the veteran reported no 
current employment but stated he is in his senior year at 
university.  He has a 2.8 grade point average, and he 
continues to work toward earning a Master's and working with 
veterans who have PTSD.  Socially, he reported he continues 
to live with his wife, but has a markedly variable school 
schedule.  He spends most of his time away from the 
classroom, studying.  He tapes his classes and, as a result 
of his inability to concentrate, will have to go over his 
notes multiple times to learn.  He continues to play music 
once or twice a month.

The examiner observed the veteran to be cooperative and 
straightforward, and oriented to person, place, and time.  
His speech was logical without loose associations.  His 
affect was mildly to moderately constricted, and his mood was 
mildly anxious.  The examiner noted:

[The veteran] presents as a man who is 
trying to keep himself in control and 
generally does so, but this requires a 
considerable amount of effort on his 
part.

The veteran expressed no suicidal or homicidal ideations.  
Recent and remote memory are intact.  Noting the veteran 
exhibits significant PTSD and depressive symptoms, albeit 
improved with prescribed medication and therapy, the examiner 
observed that the veteran has been able to maintain a 
reasonable GPA as a full-time student.  The, the examiner , 
then offered the following opinion:

I believe that he has to work extra hard 
and spend considerable time and effort in 
order to maintain this ... Although he 
would like to be able to work full-time 
and would get significant gratification 
out of this, it is quite unclear at this 
point whether his education will 
translate in an ability to maintain a 
full-time job.  At this point he has 
great flexibility in when he studies and 
to some degree when he goes to class, and 
he can modulate his activity with rest 
periods and other times when he drinks 
more heavily.  Such might not be 
available to him in a full-time job 
situation.

I believe that this man has moderately 
severe PTSD, and is struggling to 
maintain the activities that he does 
currently do.

The October 2003 VA examination report reflects a diagnosis 
of severe PTSD and major depression, recurrent, rule out 
schizoaffective disorder.  The examiner assigned a GAF of 45.  
The veteran reported additional or increased symptomatology 
of nightmares five times per week, occasional crying spells, 
flashbacks five times per week, paranoia, and auditory 
hallucinations wherein his dead comrades call out for him to 
join them and say that he shouldn't be here.  In a suicidal 
gesture after being accused of plagiarizing a paper for 
class, he put a gun to his head.  He reported that other 
suicidal ideations come and go, and that he had thoughts of 
hurting others five months ago.  Reporting decreased use of 
alcohol, he further stated that he continues his group and 
individual therapy, and is compliant with prescribed 
medications.

In terms of occupational history, the veteran reported he is 
one class away from completing his Masters, and that he 
continues to work as a musician part-time with a band that 
has been together for 25 years, but only 3 days a month.  
Socially, he reported he continues to live with his wife of 
25 years, but continues to remain isolated and does not 
socialize.

The examiner observed the veteran to present with a depressed 
affect.  He was cooperative, verbal, and alert, and oriented.  
Insight was found to be limited, and memory, concentration, 
judgment, and reality testing were found to be somewhat 
impaired.  The examiner offered the following opinion:

From a psychiatric point of view, 
occupational and social functioning are 
severely impaired in this [veteran] and 
it is more likely than not that in this 
[veteran] his level of dysfunction is due 
solely to his PTSD.  His depression 
appears also to be due to his military 
experience.

I do not view this [veteran] as being 
employable.  His usual and historical 
occupation of playing in a band enabled 
him to avoid stressful workplace settings 
which would almost certainly lead to a 
decompensation from a psychiatric point 
of view.

The examiner noted he had reviewed the veteran's claims file, 
including the June 2001 social and industrial survey.  As 
noted above, the examiner holds an M.D. and is a licensed 
psychiatrist.

VA treatment records from July 1998 through June 2003 are 
also of record and show continuing, consistent group and 
individual therapy.  These records show the veteran continues 
to pursue his educational goals, including work-study and 
clinicals.  These records also reveal continuing problems 
with sleep disturbance, concentration, irritability, anger, 
inability to trust, isolation, and survivor guilt.

Other documents submitted by the veteran, his representative, 
and his vocational rehabilitation counselor support the 
assessment of medical professionals-namely, his treating 
physician and the examiner who conducted the October 2003 VA 
examination-that even as the veteran has attempted to 
develop coping mechanisms for his PTSD, he is unable to 
function socially and occupationally in a structured 
environment.

A July 2003 clinical concentration evaluation shows that the 
veteran successfully completed 600 hours of clinical social 
work, performing very well.

Yet, a June 2003 VA treatment note describes a situation in 
which the veteran quoted from a research article in a paper 
he was writing for a class, and inadvertently neglected to 
credit the source.  The instructor accused the veteran of 
plagiarizm, and gave the paper an "F," resulting in an 
overall "C-" for the class.  The veteran, very upset, said 
he never intended to plagiarize the article.  The veteran 
further reported increased flashbacks, intrusive 
recollections, problems with concentration, isolation, and 
suicidal ideations prompted by auditory hallucinations 
consisting of the voices of his dead comrades, triggered by 
the time of year and news reports of events in Iraq.  The 
time of year marks the anniversary of several stressful 
events he experienced in Vietnam.  The physician, Dr. 
Hackman, opined that he had no reason to believe the veteran 
intentionally engaged in plagiarism.  Rather, the physician 
hypothesized that the veteran's

difficulties with concentration as well 
as other PTSD symptoms exacerbated by 
recent war events in Iraq are interfering 
with his school performance.

In August 2003, the RO received a copy of a letter the 
veteran wrote the dean of his university requesting 
investigation into the alleged plagiarism incident, but also 
describing difficulty he had in a second class, for which he 
also received a failing grade.  He noted that while he did 
excellent work in class, he was unable to remember a 
particular research methodology when asked, and had other 
difficulties in the class, including with the final paper.  
He spoke with the professor, who he understood offered him a 
choice between taking an incomplete to rewrite the paper or 
receive a "C-" in the class.  He chose to receive a low 
grade, and was instead failed from the class.

In the same month, the veteran reported he had been dropped 
from his educational program by the university for failure to 
maintain the required GPA.  Confirming this, the veteran's 
vocational rehabilitation counselor submitted a statement in 
August 2003 noting that the veteran did not graduate as 
planned.  The counselor explained that the veteran's problems 
with concentration and memory, arising from his PTSD, 
adversely impacted his ability to complete his degree at the 
expected time, describing the situation involving the 
veteran's inadvertent failure to cite a quoted research 
article in the one class and his misunderstanding over 
whether he should take the incomplete in the second class-
with the ensuing lesser grades received.  The counselor's 
involvement is supportive, and she requested that VA explore 
other options to allow the veteran to complete his degree 
program.

A copy of internal emails, which the veteran submitted with a 
statement in November 2003 to illustrate his difficulties, 
show confirmation of the poor grades and that the veteran was 
very distraught over the accusation of plagiarism.  As 
recounted by another professor, the veteran stated that when 
the instructor showed him the paper, he was surprised to find 
that he did, in fact, fail to cite the article he quoted.  
The veteran had no memory of having failed to cite the 
article and believed he must have blanked out while writing 
the paper.  He offered to present all the articles he used to 
buttress his contention that he did not intend to plagiarize.  
In his letter, the veteran explained further that his 
dysfunctional thoughts and behavior had further impacted his 
ability to function, as evidenced in his failure to perform 
in the other class he had troubles in.

The veteran's request for reconsideration notwithstanding, 
records from the university confirm his GPA at 3.5 as of June 
2001.  A letter from the university dated in September 2003 
confirms a final GPA of 2.86 and indicates that the school 
intends to terminate the veteran at the end of the next 
quarter if his GPA remains at less than 3.0.  Transcripts 
dated in October 2003 show a 2.93 overall GPA.

The Board finds that the medical evidence of record, as 
corroborated by the veteran's assertions, his vocational 
rehabilitation counselor's observations, and documentation 
from the university, clearly meet the criteria for a 70 
percent evaluation under the diagnostic code.  The veteran's 
PTSD is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; paranoia; recurrent intrusive 
thoughts, flashbacks, and auditory hallucinations; 
sleeplessness; and inability to focus, concentrate, and 
remember such that the veteran is unable to function 
appropriately and effectively; impaired impulse control; 
difficulty in adapting to stressful circumstances including 
work and work-like settings; and inability to establish and 
maintain effective relationships.

A higher, 100 percent, evaluation could be warranted under 
the diagnostic code, as delineated above.  After 
consideration of the evidence, and for reasons explained 
below, the Board finds that he meets the criteria for a 100 
percent evaluation.

The record shows that the veteran has maintained a 
relationship with his wife of 25 years and with his band.  In 
addition, he is pursuing, with some success, a degree in a 
field which depends largely on successful interaction with 
others.  Arguably, this supports a finding that the veteran 
is somewhat socially and occupationally functional.
Nonetheless, a view of all the evidence of record shows that 
the veteran, socially, remains virtually isolated and, far 
from being able to cultivate working social relationships, he 
seeks to distance himself from others.  Occupationally, the 
evidence reflects that any success the veteran has achieved 
as a student has been accompanied by increased PTSD symptoms, 
with corresponding inability to focus and concentrate and, as 
profoundly evidenced in his school records, serious decreases 
in academic performance-including his precarious GPA.  

In March 1999, the VA examiner observed that the veteran had 
gone to great lengths to cope with his post-traumatic stress 
disorder effectively, but that it had come at great internal 
cost and at cost to his ability to establish effective 
relationships.

This observation is echoed throughout the medical evidence, 
which shows a pattern wherein the veteran expends great 
effort to succeed in a structured environment, only to 
experience increased symptomatology that renders him unable 
to function effectively.  When he persists, his 
symptomatology-increased dreams, flashbacks, survivor guilt, 
sleeplessness, auditory hallucinations-robs from his ability 
to focus and concentrate such that he is unable to respond 
appropriately in class and his quality of work declines.

In June 2001, the VA examiner then observed that the 
flexibility of academia countered some of the structure 
imposed, but that it was still unclear that the veteran would 
be able to function well enough to attain full-time 
employment.  Most recently, the October 2003 VA examination 
report reflects the following observation:

I do not view this [veteran] as being 
employable.  His usual and historical 
occupation of playing in a band enabled 
him to avoid stressful workplace settings 
which would almost certainly lead to a 
decompensation from a psychiatric point 
of view (emphasis added).

Finally, the Board notes that while the veteran was initially 
assigned a GAF of 75 in March 1999, this was revised to 58 in 
June 2001 and, at present, is functioning at a level of 45 in 
October 2003.  The latter is indicative of serious symptoms 
(e.g.:  suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

In essence, the Board finds that the medical evidence 
describes a disability picture that approximates total 
occupational and social impairment.  See 38 C.F.R. §4.7.

After consideration of the evidence, the Board finds that the 
criteria for a rating of 100 percent is met.  38 C.F.R. 
§ 3.102, 4.7.  The Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra, however, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 100 percent 
evaluation from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.


ORDER

An initial evaluation of 100 percent for the 
service-connected PTSD is granted, subject to the provisions 
governing the payment of monetary benefits.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



